Name: Commission Regulation (EEC) No 2659/93 of 29 September 1993 correcting Regulation (EEC) No 2583/93 authorizing certain intervention agencies to put up for sale by tender 60 000 tonnes of durum wheat for export in the form of durum wheat meal and groats
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 93No L 244/12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2659/93 of 29 September 1993 correcting Regulation (EEC) No 2583/93 authorizing certain intervention agencies to put up for sale by tender 60 000 tonnes of durum wheat for export in the form of durum wheat meal and groats HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2583/93 is hereby replaced by the following : 'Article 1 The intervention agencies of the Member States listed below are hereby authorized to issue an invitation to tender for the sale on the Community market of 60 000 tonnes of durum wheat in accordance with Article 4 of Regulation (EEC) No 2131 /93, as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2583/93 (3) has authorized certain intervention agencies to put up for sale by tender 60 000 tonnes of durum wheat for export in the form of durum wheat meal and groats ; Whereas a check has shown that an error was made in that Regulation ; whereas the Regulation should therefore be corrected ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, (tonnes) Sreece 10 000 Spain 50 000' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22 . (3) OJ No L 237, 22. 9 . 1993, p . 14 .